If juries are rendered incompetent to try a case merely because an unwitting suggestion is made in their presence that the defendant is insured against liability, then we should abandon the jury system because if such is the case, the ordinary run of mankind is unfit to be trusted with the judgment of business affairs at all. Human rights are certainly as important as property rights. And yet we as an appellate court sustain judgment in criminal cases wherein the prosecuting attorney injects in cross examination of a defendant testifying as a witness in his own behalf the fact that the defendant has been previously convicted of a crime (where such is a fact) although we must know, as practical men, that the trial jury in the case is very likely to be somewhat prejudicially impressed by such testimony as against the defendants. On the other hand the defendant sometimes succeeds in doing the same thing against the State. I think the true rule is that when the trial judge takes proper action to caution *Page 815 
a jury against being influenced or prejudiced by outside consideration, the verdict must be allowed to stand unless clear injury is shown notwithstanding the judge's charge.